In a matrimonial action in which the parties were divorced by a judgment dated April 20, 1999, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Gavrin, J.), dated July 26, 2001, as granted her motion to reduce, from $500,000 to $15,000, the amount of the undertaking she was required to post before taking the parties’ children on a proposed overseas vacation, only to the extent of reducing the undertaking to the sum of $200,000.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The issue presented on appeal is academic, because the overseas vacation was cancelled during the pendency of this action and the issue does not qualify as an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707 [1980]). Santucci, J.P., Feuerstein, Luciano and Schmidt, JJ., concur.